Citation Nr: 0844577	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-31 294	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability, to include as secondary to service-connected 
bilateral pes planus with plantar keratosis of the 2nd 
metatarsals and atrophy of the plantar fat pads (hereinafter 
bilateral pes planus).

2.  Entitlement to service connection for left ankle 
disability, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1960.  Although the veteran was given an undesirable 
discharge, an August 1972 decision by the Board of Veterans' 
Appeals (Board) found that the veteran's discharge from 
service was not under dishonorable conditions.

This case comes before the Board on appeal of rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO), with the most recent one from Columbia, South 
Carolina.  An October 2006 rating decision granted service 
connection for bilateral pes planus and assigned a 10 percent 
rating effective January 25, 2006.  The veteran timely 
appealed this rating.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2008, and a 
transcript of the hearing is of record.

VA treatment reports dated from January 2007 to May 2008 were 
received by VA after the December 2007 Supplemental Statement 
of the Case along with a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2008).  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a right ankle disability in service or for a 
number of years thereafter.  

2.  The left ankle sprain in service was acute and transitory 
and unrelated to current left ankle disability.

3.  Any currently demonstrated disability of either ankle is 
not shown to be caused or aggravated by service-connected pes 
planus.  

4.  The veteran's bilateral pes planus is manifested by 
complaints of pain and clinical findings of significant loss 
of the arch, extreme tenderness to palpation, and 
callosities.

5.  Marked pronation, as well as marked inward displacement 
and severe spasm, have not been clinically shown.


CONCLUSIONS OF LAW

1.  The veteran does not have an ankle disability that is due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  The veteran does not have an ankle disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2008).  

3.  The criteria for an evaluation of 30 percent, but not 
more, for bilateral pes planus have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5299-5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in September 
2004, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  Another letter with additional information was 
sent in August 2006.  The RO sent the veteran a letter in 
January 2007, after the veteran had been service connected 
for bilateral pes planus, which informed him of the 
requirements needed to establish entitlement to an increased 
evaluation.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file after any of the 
letters.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in the August 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of VA examinations conducted in September 2006 and 
October 2007.  
The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his June 2008 video hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA, and the veteran has had a meaningful opportunity 
to participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Service Connection Claims

The veteran seeks service connection for disabilities of the 
ankles, to include on a secondary basis.  Having carefully 
considered these claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran seeks service connection for disabilities of each 
ankle, to include as secondary to service-connected bilateral 
pes planus.

There is no medical evidence on file, either in service or 
after discharge, of a right ankle disability.  Consequently, 
service connection for a right ankle disability is denied on 
both a direct and a secondary basis.

The service treatment records on file reveal that the veteran 
sprained his left ankle while skiing in January 1960.  He 
noted on his February 1960 medical history report that he did 
not have any foot trouble or musculoskeletal deformity; 
physical examination in February 1960 revealed bilateral pes 
planus, class II. Because these records were generated with a 
view towards ascertaining the veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  
   
On VA examination of the feet in September 2006, x-rays of 
the left ankle were unremarkable.

VA treatment records for 2007 reveal that the veteran had 
ankle swelling in May 2007, which the examiner noted was 
neither podiatric nor orthopedic in causation.  This initial 
post-service medical evidence of left ankle disability is 
over 47 years after service discharge.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

A VA evaluation was conducted in October 2007.  After review 
of the claims file and examination of the veteran, the 
examiner concluded that the veteran had mild degenerative 
joint disease of the left ankle that was less likely than not 
causally related to service injury or to service-connected 
bilateral pes planus.  The examiner noted that there was no 
evidence in the record to support the veteran's claim that he 
had fractured his left ankle in service. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Based on the evidence above, all of the requirements for 
service connection on either a direct or secondary basis are 
not shown.  Consequently, the veteran does not have a left 
ankle disability as a result of service or as secondary to 
service-connected bilateral pes planus.  

The Board has considered the veteran's testimony at his June 
2008 video conference hearing, as well as his written 
contentions.  However, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the veteran's claims, the preponderance of the 
evidence is against the veteran's claims for service 
connection for disabilities of the ankles, to include on a 
secondary basis, and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Initial Rating Claim

The veteran, who is currently assigned an initial rating of 
10 percent for service-connected bilateral pes planus under 
Diagnostic Codes 5299-5276, has contended, including at his 
June 2008 video conference hearing, that this disability is 
more severe than currently evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

A designation of a diagnostic code that ends in "99" 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with another 
diagnostic code indicates that the disability has been rated 
as analogous to the second code listed.  See 38 C.F.R. §§ 
4.20, 4.27 (2008).  

Pronounced flatfoot, marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-Achilles on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 50 
percent for bilateral involvement.  Severe bilateral flatfoot 
warrants a 30 percent rating where there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Moderate 
bilateral flatfoot warrants a 10 percent rating when the 
weight-bearing line is over or medial to the great toe, there 
is inward bowing of the tendo-Achilles, and there is pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).  
On VA examination in September 2006, the veteran said that he 
could only walk 1/2 block due to foot pain and that he used a 
cane and corrective shoes.  Physical examination revealed 
hammertoes of the 2nd metatarsophalangeal joints bilaterally.  
The examiner noted that pain greatly affected the veteran's 
ability to walk more than 1/2 block; there were no other 
impairments.  The veteran's posture was described as 
pronatory.  He had mild bowing of the tendon.  The Achilles 
tendon alignment was correctable by manipulation; it was 
painless on manipulation bilaterally.  The diagnosis was 
chronic painful intractable plantar keratosis sub 2nd, 
bilateral, with accompanying periostitis.]

VA treatment records from October 2006 through May 2008 
reveal periodic treatment for the veteran's feet.  The 
veteran complained in March 2007 of painful calluses and 
toenails.  Diagnoses included plantar keratomas, 
porokeratosis, and metatarsalgia of the 2nd 
metatarsophalangeal joints bilaterally.

The veteran complained on VA foot examination in October 2007 
of constant severe bilateral foot pain.  He had been given 
shoe inserts and sometimes used an ankle brace and a forearm 
crutch.  The veteran had not worked since 2004 due to 
multiple disabilities, including heart disease and peripheral 
vascular disease.  He denied that activities of daily living 
were affected, although he did state that his ability to 
stand and walk for long periods was affected.  Physical 
examination of the feet did not show any corns or edema.  
There was callus formation on the dorsal aspect of the 2nd 
metatarsophalangeal joints bilaterally.  The veteran had a 
significant loss of his foot arch.  His Achilles tendon was 
nonpainful to manipulation; and there was no weakness, 
instability, or abnormal weight bearing.  

It was also reported on VA examination in October 2007 that 
the veteran had 1 cm x 1 cm plantar warts on each foot, 
extremely tender to palpation, which the veteran said had to 
be constantly removed.  Otherwise, the examiner did not find 
any painful or restricted motion.  X-rays of the feet did not 
show any significant bony abnormalities.  The diagnoses were 
bilateral pes planus, bilateral plantar warts, bilateral 
onychomycosis, and bilateral 2nd metatarsophalangeal callus 
formation.  

The medical evidence of record reveals that the veteran has 
complained of constant severe bilateral foot pain, which 
prevents him from normal walking.  He uses corrective shoes 
and an assistive device to ambulate.  When examined in 
September 2006, the veteran's posture was described as 
pronatory and there was mild bowing of the tendon.  The 
veteran said that he could only walk 1/2 block due to foot 
pain, and the diagnosis in September 2006 was of chronic and 
painful plantar keratosis.  Clinical findings on VA foot 
examination in October 2007 included findings of significant 
loss of the foot arch, extreme tenderness to palpation, and 
callosities.

Based on the above evidence, the Board finds that the 
relevant symptomatology more nearly approximates the criteria 
for an initial evaluation of 30 percent for bilateral pes 
planus under Diagnostic Code 5276 throughout the appeal 
period.  However, a rating higher than 30 percent is not 
warranted because findings that would tend to reflect 
pronounced disability with findings such as marked pronation 
and marked inward displacement and severe spasm of the tendo-
Achilles on manipulation are not demonstrated in the record.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, as the veteran 
is only service connected for pes planus, Diagnostic Code 
5276, for pes planus, is the appropriate code under which to 
rate the disability.  He does not have claw foot, also called 
pes cavus, which is the only other foot disability that 
provides a rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2008).

A rating in excess of that currently assigned for the 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, the Board concludes that 
referral of this issue for consideration of an extraschedular 
rating is not warranted for the veteran's service-connected 
bilateral pes planus.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

There is no evidence that the veteran's bilateral pes planus 
has presented such an unusual or exceptional disability 
picture at any time since the grant of service connection so 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the veteran's symptoms could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).

The Board finds that the schedular evaluation granted in this 
case is not inadequate.  As discussed above, the schedule 
provides for a higher rating for pronounced bilateral pes 
planus, but the required manifestations have not been shown 
in this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  There is no 
evidence of record to indicate that the veteran has required 
frequent hospitalization for his bilateral pes planus.  
Moreover, there is no evidence of record that would render 
impractical the application of the regular schedular 
standards.  


ORDER

Service connection for disability of the right ankle is 
denied.  

Service connection for disability of the left ankle is 
denied.

An initial evaluation of 30 percent for service-connected 
bilateral pes planus is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


